



Consulting Agreement







This is an agreement dated and effective this 15th day of March, 2005 by and
between Madden Consulting, Inc. (hereinafter referred to as The Company), and
AXM Pharma, Inc. (AMEX: AXJ), whose address is 7251 W. Lake Mead, Suite 300 Las
Vegas, NV  89128 (hereinafter referred to as The Client).







Recitals




I.

The Client desires to obtain consulting services from The Company as more
particularly described herein (“Scope of Services and Manner of Performance”).

II.

The Company is in the business of providing such consulting services and has
agreed to provide the services on the terms and conditions set forth in this
agreement.




Now, therefore, in consideration of the faithful performance of the obligations
set forth herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, The Company and The Client hereby
agree as follows.







Terms




1.

Scope of Services.  The Company will perform consulting for and on behalf of The
Client in relation to interactions with broker-dealers, shareholders and members
of the public, subject to the covenants set forth in Section 8 herein, and will
consult with The Client on matters pertaining to corporate exposure/investor
awareness, business modeling and development and can perform services including:

A.

Telephone marketing/advertising campaigns

B.

Internet marketing/advertising campaigns

C.

Road-show presentations

D.

Investor conference calls

Subject to the covenants set forth in Section 8 herein, it is intended that The
Company will distribute company material to institutions, portfolio managers,
broker-dealers, financial advisors and other persons whom The Company determines
in its sole discretion, are capable of disseminating such information to the
general public.  The Company will also advise The Client concerning marketing
and promotional matters relating to its business.  Subject to the covenants set
forth in Section 8 herein, The Company will act upon The Client’s behalf in the
investment community, with existing shareholders, and the public.  It is
expressly agreed and acknowledged that The Company will not be expected to
provide investment advice or recommendations regarding AXM to anyone.  The
Company will focus on contacting persons, generally through conventional
communications in order to familiarize them with information



--------------------------------------------------------------------------------



concerning AXM.  Additionally, The Company shall be available for advice and
counsel to the officers and directors of AXM at such reasonable and convenient
times and places as may be mutually agreed upon.  Except as aforesaid, the time,
place and manner of performance of the services hereunder, including the amount
of time allocated by The Company, shall be determined at the sole discretion of
The Company.

2.

Payment.  350,000 restricted common shares upon signing. Allocation of
additional 150,000 shares at a later date. The shares shall have piggy back
registration rights.

3.

Status of Consultant.  The Company shall act as an independent Consultant and
not as an agent or employee of The Client and The Company shall make no
representation as an agent or employee of The Client.  The Company shall furnish
insurance and be responsible for all taxes as an independent Consultant.  The
Company shall have no authority to bind The Client or incur other obligations on
behalf of The Client.  Likewise, The Client shall have no authority to bind or
incur obligations on behalf of The Company.

4.

Sub Contractors.  The Company shall hire sub contractors to assist in the
completion of the performance of this agreement. The Company shall be
responsible for all payments to any sub contractors.  The Company will provide a
written list of sub contractors in advance of any hiring for Client approval.
 An initial list of sub contractors is indicated in Schedule A

5.

Disclosure of Material Events.  The Client agrees to promptly disclose to The
Company those events/discoveries which are known and/or anticipated that may or
conceivably may have an impact on the stock, business operations, future
business, or public perception of AXM, as this has material impact on the
ability and effectiveness of The Company and service rendered.  It shall be
understood that excluded from this disclosure shall be information deemed to be
non-public or “inside” information.

6.

Confidentiality Agreement.  In the event The Client discloses information to The
Company that The Client considers to be secret, proprietary or non-public and so
notifies The Company, The Company agrees to hold said information in confidence.
 Proprietary information shall be used by The Company only in connection with
services rendered under this Agreement.  Proprietary information shall not be
deemed to include information that a) is in or becomes in the public domain
without violation of this Agreement by The Client, or b) is rightfully received
from a third entity having no obligation to The Client and without violation of
the Agreement.  In reciprocal, The Client agrees to hold confidential all trade
secrets of and methods employed by The Company in fulfillment of services
rendered.

7.

Indemnification.  The Client agrees to indemnify and hold harmless The Company
against any losses, claims, damages, liabilities and/or expenses (including any
legal or other expenses reasonably incurred in investigating or defending any
action or claim in respect thereof) to which The Company may become subject,
because of the actions of The Client or its agents.  Likewise, The Company
agrees to indemnify and



--------------------------------------------------------------------------------



hold harmless The Client against any losses, claims, damages, liabilities and/or
expenses (including any legal or other expenses reasonably incurred in
investigating or defending any action or claim in respect thereof) to which The
Client may become subject, because of the actions of The Company or its agents
(including the subcontractors listed on Schedule A, as amended from time to
time).  The Company is willing and capable of providing services of a “Best
Efforts” basis.  Payment by The Client to The Company is irrevocable and
irreversible.

8.

The Company’s Responsibilities, Representations and Warranties.  The Company
agrees that it will only communicate regarding The Client to licensed brokerage
professionals and will not engage in any solicitation of the public with regard
to The Client or its securities.  Notwithstanding the foregoing, The Company may
provide approved information regarding The Client (i) in response to unsolicited
inquiries by The Client’s shareholders; (ii) to valid trade and industry
publications, newspapers and periodicals; and (iii) otherwise engage in
communications which are normal and customary for an investor relations firm and
which do not involve solicitation of investors in connection with its role as an
investor relations firm for The Client.  The Company further agrees that it will
only disclose information specifically provided to it by The Client regarding
The Client for dissemination and will keep confidential any information marked
as such by The Client.  The Company agrees that it will not make any undisclosed
payments to brokers or others and will generally act within the letter and the
spirit of U.S. securities laws, rules and regulations at all times.




Neither The Company nor any of its principals is subject to any sanction or
restriction imposed by the SEC, the NASD, any state securities commission or
department, or any other regulatory or governmental body or agency, which would
prohibit, limit or curtail The Company’s execution of this Agreement or the
performance of its obligations hereunder.  Likewise, neither The Company nor any
of its principals is aware of any action or contemplated action by any
regulatory or governmental body or agency that may in the future limit or
curtail The Company’s execution of this Agreement or the performance of its
obligations hereunder.




The Company shall provide a detailed written report regarding its activities to
The Client on a quarterly basis.  Such written report shall contain a written
affirmation from The Company that it is in compliance with the terms of this
Agreement on the date of such report.




9.

Conflict of Interest. The Company shall be free to perform services for other
persons.  The Company will notify The Client of its performance of consulting
services for any other Client that could conflict with its obligations under
this agreement.

10.

Severability.  This agreement may be dissolved at any time at the express
consent of both parties.  In the event any part of this agreement shall be held
to be invalid by any competent court or arbitration panel, this agreement shall
be interpreted as if only that part is invalid and that the parties to this
agreement will continue to execute the rest



--------------------------------------------------------------------------------



of this agreement to the best of their abilities unless both parties mutually
consent to the dissolution of this agreement.

This agreement shall be interpreted in accordance with the laws of the State of
Washington.  This agreement and attached schedules constitutes the entire
contract of the parties with respect to the matters addressed herein and no
modifications of this agreement shall be enforceable unless in writing signed by
both The Company and The Client.  This agreement is not assignable by either
party without the consent of the other.  




In witness whereof The Company and The Client have caused this agreement to be
executed on the date.













AXM Pharma, Inc.




Authorized person  x­­­­­­­­­­­­­­­­­­­­­­­­­­­­­__________________________
 Title­­­­­­__________________ Date________

I hereby certify that I agree to the terms of the contract above and am
authorized to enter into a binding contract.













Madden Consulting, Inc.




Authorized person  x­­­­­­­­­­­­­­­­­­­­­­­­­­­­­__________________________
 Title­­­­­­__________________ Date________

I hereby certify that I agree to the terms of the contract above and am
authorized to enter into a binding contract.









--------------------------------------------------------------------------------



Schedule A







RBW, Inc.-

Robert Wheat – President-

8895 Town Centre Drive  Ste 105

San Diego, CA  92122

 

 

Blackcat Consulting, Inc

Adam Brosius

104 Warner Way

Newton, PA  18940

 

Hope Capital-

Curt Kramer-

505 N Blvd.

Great Neck, NY  11021

 

Chesapeake-

Kevin Holmes

40 W Chesapeake Ave.  #300

Towson, MD  21204




